EXHIBIT 10.47
 


 
IMAGEWARE SYSTEMS, INC.
 
SECURITY AGREEMENT
 
This Security Agreement (as amended, modified or otherwise supplemented from
time to time, this “Security Agreement”), dated as of February 12, 2009, is
executed by ImageWare Systems, Inc., a Delaware corporation (“Company”), in
favor of BET Funding LLC, a Delaware limited liability company (together with
its successors and assigns, “Lender”).
 
RECITALS
 
A.           Company has issued to Lender a promissory note (the “Note”), dated
as of the date hereof in an aggregate principal amount of up to $5,000,000 in
favor of Lender.
 
B.           In order to induce Lender to extend the credit evidenced by the
Note, Company has agreed to enter into this Security Agreement and to grant
Lender, the security interest in the Collateral described below.
 
AGREEMENT
 
NOW, THEREFORE, in consideration of the above recitals and for other good and
valuable consideration, the receipt and adequacy of which are hereby
acknowledged, Company hereby agrees with Lender as follows:
 
1.           Definitions and Interpretation.  When used in this Security
Agreement, the following terms have the following respective meanings:
 
“Collateral” has the meaning given to that term in Section 2 hereof.
 
“Event of Default”  shall have the meaning ascribed to such term in the Note.
 
“Financing Documents” shall have the meaning ascribed to such term in the Note.
 
“Liens” means any mortgage, pledge, security interest, encumbrance, lien or
charge of any kind (including, without limitation, any conditional sale or other
title retention agreement or lease in the nature thereof), any sale of
receivables with recourse against Company, any filing or agreement to file a
financing statement as debtor under the UCC or any similar statute or any
subordination arrangement in favor of another person.
 
“Obligations” means all loans, advances, debts, liabilities and obligations,
howsoever arising, owed by Company to Lender of every kind and description
(whether or not evidenced by any note or instrument and whether or not for the
payment of money), now existing or hereafter arising, under or pursuant to the
terms of the Note, this Security Agreement or the other Financing Documents,
including, all interest, fees, charges, expenses, attorneys’ fees and costs and
accountants’ fees and costs chargeable to and payable by Company hereunder and
thereunder, in each case, whether direct or indirect, absolute or contingent,
due or to become due, and whether or not arising after the commencement of a
proceeding under Title 11 of the United States Code (11 U.S.C. Section 101 et
seq.), as amended from time to time (including post-petition interest) and
whether or not allowed or allowable as a claim in any such proceeding.
 

--------------------------------------------------------------------------------


“Permitted Liens” means (a) Liens for taxes not yet delinquent or Liens for
taxes being contested in good faith and by appropriate proceedings for which
adequate reserves have been established; and (b) Liens in favor of Lender.
 
“UCC” means the Uniform Commercial Code as in effect in the State of Delaware
from time to time.
 
All capitalized terms not otherwise defined herein shall have the respective
meanings given in the Note. Unless otherwise defined herein, all terms defined
in the UCC have the respective meanings given to those terms in the UCC.
 
2.           Grant of Security Interest.  As security for the Obligations,
Company hereby pledges to Lender and grants to Lender a first priority lien on
and security interest in and to all right, title and interests of Company in and
to the property described in Attachment 1 hereto, whether now existing or
hereafter from time to time acquired (collectively, the “Collateral”).
 
3.           General Representations and Warranties.  Company represents and
warrants to Lender that (a) Company is the owner of the Collateral (or, in the
case of after-acquired Collateral, at the time Company acquires rights in the
Collateral, will be the owner thereof) and that no other Person has (or, in the
case of after-acquired Collateral, at the time Company acquires rights therein,
will have) any right, title, claim or interest (by way of Lien or otherwise) in,
against or to the Collateral, other than Permitted Liens; (b) upon the filing of
UCC-1 financing statements in the appropriate filing offices, Lender has (or in
the case of after-acquired Collateral, at the time Company acquires rights
therein, will have) a first priority perfected security interest in the
Collateral to the extent that a security interest in the Collateral can be
perfected by such filing, except for Permitted Liens; (c) all Inventory has been
(or, in the case of hereafter produced Inventory, will be) produced in
compliance with applicable laws, including the Fair Labor Standards Act; (d) all
accounts receivable and payment intangibles are genuine and enforceable against
the party obligated to pay the same; (e) the originals of all documents
evidencing all accounts receivable and payment intangibles of Company and the
only original books of account and records of Company relating thereto are, and
will continue to be, kept at the address of Company set forth in Section 7 of
this Security Agreement.
 
4.           Covenants Relating to Collateral.
 
(a)           Company hereby agrees (a) to perform all acts that may be
necessary to maintain, preserve, protect and perfect the Collateral, the Lien
granted to Lender therein and the perfection and priority of such Lien, except
for Permitted Liens; (b) not to have any other Liens, except Permitted Liens,
placed on the Collateral; (c) not to use or permit any Collateral to be used
(i) in violation in any material respect of any applicable law, rule or
regulation, or (ii) in violation of any policy of insurance covering the
Collateral; (d) to pay promptly when due all taxes and other governmental
charges, all Liens and all other charges now or hereafter imposed upon or
affecting any Collateral; (e) without 30 days’ written notice to Collateral
Agent, (i) not to change Company’s name or place of business (or, if Company has
more than one place of business, its chief executive office), or the office in
which Company’s records relating to accounts receivable and payment intangibles
are kept, (ii) not to change Company’s state of incorporation, or (f) to
procure, execute and deliver from time to time any endorsements, assignments,
financing statements and other writings reasonably deemed necessary or
appropriate by Lender to perfect, maintain and protect its Lien hereunder and
the priority thereof and to deliver promptly upon the request of Lender all
originals of Collateral consisting of instruments.
 
2

--------------------------------------------------------------------------------


(b)           Company hereby further agrees to (i) notify Lender, in writing, at
such time or times that Company enters into a Material Contract and (ii) perform
all acts that may be necessary to maintain, preserve, protect and perfect a
security interest in such Material Contract, the Lien granted to Lender therein
and the perfection and priority of such Lien.  Upon Lender's request, Company
shall provide copies of any Material Contracts to Lender.  For purposes of this
Section 4(b), "Material Contract" means any agreement not made in the ordinary
course of Company's business or an agreement that requires payments of $100,000
or more, in which Company or any subsidiary of Company is a party or has a
beneficial interest.
 
5.           Authorized Action by Lender.  Company hereby irrevocably appoints
Lender, or any Person that Lender may designate, as its attorney-in-fact (which
appointment is coupled with an interest), at Company’s expense, and agrees that
Lender may perform (but Lender shall not be obligated to and shall incur no
liability to Company or any third party for failure so to do) any act which
Company is obligated by the Note or this Security Agreement to perform, and to
exercise such rights and powers as Company might exercise with respect to the
Collateral, including the right to (a) collect by legal proceedings or otherwise
and endorse, receive and receipt for all dividends, interest, payments, proceeds
and other sums and property now or hereafter payable on or on account of the
Collateral; (b) enter into any extension, reorganization, deposit, merger,
consolidation or other agreement pertaining to, or deposit, surrender, accept,
hold or apply other property in exchange for the Collateral; (c) make any
compromise or settlement, and take any action it deems advisable, with respect
to the Collateral; (d) pay any indebtedness of Company relating to the
Collateral; (e)  insure, process and preserve the Collateral; and (f) file UCC
financing statements and execute other documents, instruments and agreements
required hereunder; provided, however, that Lender shall not exercise any such
powers granted pursuant to subsections (a) through (d) prior to the occurrence
of an Event of Default and shall only exercise such powers during the
continuance of an Event of Default.  Company agrees to reimburse Lender upon
demand for any reasonable costs and expenses, including attorneys’ fees, Lender
may incur while acting as Company’s attorney-in-fact hereunder, all of which
costs and expenses are included in the Obligations.  It is further agreed and
understood between the parties hereto that such care as Lender gives to the
safekeeping of its own property of like kind shall constitute reasonable care of
the Collateral when in Lender’s possession; provided, however, that Lender shall
not be required to make any presentment, demand or protest, or give any notice
and need not take any action to preserve any rights against any prior party or
any other person in connection with the Obligations or with respect to the
Collateral.
 
3

--------------------------------------------------------------------------------


6.           Default and Remedies.
 
(a)           Default.  Company shall be deemed in default under this Security
Agreement upon the occurrence and during the continuance of an Event of Default.
 
(b)           Remedies.  Upon the occurrence and during the continuance of any
such Event of Default, Lender shall have the rights of a secured creditor under
the UCC, all rights granted by this Security Agreement and by law, including the
right to:  (a) enter Company’s premises and take possession of the Collateral or
dispose of the Collateral on the Premises, (b) require Company to assemble the
Collateral and make it available to Lender at a place to be designated by
Lender; (c) prior to the disposition of the Collateral, store, process, repair
or recondition it or otherwise prepare it for disposition in any manner and to
the extent Lender deems appropriate; and (d) sell or dispose of the Collateral
pursuant to a sale under the UCC, if applicable.  Company hereby agrees that ten
(10) days’ notice of any intended sale or disposition of any Collateral is
reasonable.  In furtherance of Lender’s rights hereunder, Company hereby grants
to Lender an irrevocable, non-exclusive license, exercisable without royalty or
other payment by Lender, and only in connection with the exercise of remedies
hereunder, to use, license or sublicense any patent, trademark, trade name,
copyright or other intellectual property in which Company now or hereafter has
any right, title or interest together with the right of access to all media in
which any of the foregoing may be recorded or stored.
 
(c)           Application of Collateral Proceeds.  The proceeds and/or avails of
the Collateral, or any part thereof, and the proceeds and the avails of any
remedy hereunder (as well as any other amounts of any kind held by Lender at the
time of, or received by Lender after, the occurrence of an Event of Default)
shall be paid to and applied as follows:
 
(i)      First, to the payment of reasonable costs and expenses, including all
amounts expended to preserve the value of the Collateral, of foreclosure or
suit, if any, and of such sale and the exercise of any other rights or remedies,
and of all proper fees, expenses, liability and advances, including reasonable
legal expenses and attorneys’ fees, incurred or made hereunder by Collateral
Agent;
 
(ii)      Second, to the payment to Lender of the amount then owing or unpaid on
Lender’s Note, and in case such proceeds shall be insufficient to pay in full
the whole amount so due;
 
(iii)     Third, to the payment of the surplus, if any, to Company, its
successors and assigns, or to whomsoever may be lawfully entitled to receive the
same.
 
7.           Miscellaneous.
 
(a)           Notices.  Except as otherwise provided herein, all notices,
requests, demands, consents, instructions or other communications to or upon
Company or Lender under this Security Agreement shall be in writing and faxed,
mailed or delivered to each party to the facsimile number or its address set
forth below (or to such other facsimile number or address as the recipient of
any notice shall have notified the other in writing).  All such notices and
communications shall be effective (a) when sent by Federal Express or other
overnight service of recognized standing, on the business day following the
deposit with such service; (b) when mailed, by registered or certified mail,
first class postage prepaid and addressed as aforesaid through the United States
Postal Service, upon receipt; (c) when delivered by hand, upon delivery; and (d)
when faxed, upon confirmation of receipt.
 
4

--------------------------------------------------------------------------------


Lender:
 
BET Funding LLC
C/o 250 Gibraltar Road
Horsham, PA  19044
Telephone: 215-938-8000
Facsimile:  215-938-8019
 
Company:
 
ImageWare Systems, Inc.
10883 Thornmint Road
San Diego, CA 92127
Attn: Mr. Wayne Wetherell
Telephone: 858-673-8600
Facsimile:  858-673-0291
 
(b)           Termination of Security Interest.  Upon the payment, performance
and satisfaction in full of all Obligations, the security interest granted
herein shall immediately terminate and all rights to the Collateral shall revert
to Company.
 
(c)           Nonwaiver.  No failure or delay on Lender’s part in exercising any
right hereunder shall operate as a waiver thereof or of any other right nor
shall any single or partial exercise of any such right preclude any other
further exercise thereof or of any other right.
 
(d)           Amendments and Waivers.  This Security Agreement may not be
amended or modified, nor may any of its terms be waived, except by written
instruments signed by Company and Lender.  Each waiver or consent under any
provision hereof shall be effective only in the specific instances for the
purpose for which given.
 
(e)           Assignments.  This Security Agreement shall be binding upon and
inure to the benefit of Lender and Company and their respective successors and
assigns; provided, however, that Company may not sell, assign or delegate rights
and obligations hereunder without the prior written consent of Lender.
 
(f)           Cumulative Rights, etc.  The rights, powers and remedies of Lender
under this Security Agreement shall be in addition to all rights, powers and
remedies given to Lender by virtue of any applicable law, rule or regulation of
any governmental authority, any Financing Document or any other agreement, all
of which rights, powers, and remedies shall be cumulative and may be exercised
successively or concurrently without impairing Lender’s rights
hereunder.  Company waives any right to require Lender to proceed against any
person or entity or to exhaust any Collateral or to pursue any remedy in Lender
‘s power.
 
5

--------------------------------------------------------------------------------


(g)           Payments Free of Taxes, Etc.  All payments made by Company under
the Financing Documents shall be made by Company free and clear of and without
deduction for any and all present and future taxes, levies, charges, deductions
and withholdings.  In addition, Company shall pay upon demand any stamp or other
taxes, levies or charges of any jurisdiction with respect to the execution,
delivery, registration, performance and enforcement of this Security
Agreement.  Upon request by Lender, Company shall furnish evidence satisfactory
to Lender that all requisite authorizations and approvals by, and notices to and
filings with, governmental authorities and regulatory bodies have been obtained
and made and that all requisite taxes, levies and charges have been paid.
 
(h)           Partial Invalidity.  If at any time any provision of this Security
Agreement is or becomes illegal, invalid or unenforceable in any respect under
the law or any jurisdiction, neither the legality, validity or enforceability of
the remaining provisions of this Security Agreement nor the legality, validity
or enforceability of such provision under the law of any other jurisdiction
shall in any way be affected or impaired thereby.
 
(i)           Expenses.  Company shall pay all reasonable fees and expenses,
including reasonable attorneys’ fees and expenses, actually incurred by Lender
in connection with realization on, any of the Collateral or the enforcement or
attempt to enforce any of the Obligations which is not performed as and when
required by this Security Agreement.
 
(j)           Entire Agreement.  This Security Agreement taken together with the
other Financing Documents constitute and contain the entire agreement of Company
and Lender and supersede any and all prior agreements, negotiations,
correspondence, understandings and communications among the parties, whether
written or oral, respecting the subject matter hereof.
 
(k)           Other Interpretive Provisions.   References in this Security
Agreement and each of the other Financing Documents to any document, instrument
or agreement (a) includes all exhibits, schedules and other attachments thereto,
(b) includes all documents, instruments or agreements issued or executed in
replacement thereof, and (c) means such document, instrument or agreement, or
replacement or predecessor thereto, as amended, modified and supplemented from
time to time and in effect at any given time.  The words “hereof,” “herein” and
“hereunder” and words of similar import when used in this Security Agreement or
any other Financing Document refer to this Security Agreement or such other
Financing Document, as the case may be, as a whole and not to any particular
provision of this Security Agreement or such other Financing Document, as the
case may be.  The words “include” and “including” and words of similar import
when used in this Security Agreement or any other Financing Document shall not
be construed to be limiting or exclusive.
 
(l)           Governing Law.  This Security Agreement shall be governed by and
construed in accordance with the laws of the State of Delaware without reference
to conflicts of law rules.  Company and Lender hereby consent to the personal
jurisdiction of the state and/or federal courts of the State of Delaware for the
resolution of any controversies arising out of or relating to this Security
Agreement, the Note of any of the other Financing Documents.
 
(m)           Counterparts. This Security Agreement may be executed in any
number of counterparts, each of which shall be an original, but all of which
together shall be deemed to constitute one instrument.
 
6

--------------------------------------------------------------------------------


(n)           Jury Trial Waiver.  COMPANY AND LENDER WAIVE ANY RIGHT TO HAVE A
JURY PARTICIPATE IN RESOLVING ANY DISPUTE, WHETHER SOUNDING IN CONTRACT, TORT,
OR OTHERWISE, BETWEEN COMPANY AND LENDER ARISING OUT OF, IN CONNECTION WITH,
RELATED TO, OR INCIDENTAL TO THE RELATIONSHIP ESTABLISHED BETWEEN THEM IN
CONNECTION WITH THIS SECURITY AGREEMENT, THE NOTE OR ANY OTHER FINANCING
DOCUMENT.
 
(o)           Seal.  This Security Agreement is intended to take effect as an
instrument under seal.
 
7

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, Company has caused this Security Agreement to be executed as
of the day and year first above written.
 
IMAGEWARE SYSTEMS, INC.
 
By:   /s/  S. James Miller
       S. James Miller, CEO
 
 

--------------------------------------------------------------------------------


ATTACHMENT 1
 
To Security Agreement
 
All right, title, interest, claims and demands of Company in and to the
following property:
 
(i)      All goods and equipment now owned or hereafter acquired, including,
without limitation, all laboratory equipment, computer equipment, office
equipment, machinery, fixtures, vehicles, and any interest in any of the
foregoing, and all attachments, accessories, accessions, replacements,
substitutions, additions, and improvements to any of the foregoing, wherever
located;
 
(ii)           All inventory now owned or hereafter acquired, including, without
limitation, all merchandise, raw materials, parts, supplies, packing and
shipping materials, work in process and finished products including such
inventory as is temporarily out of Company’s custody or possession or in transit
and including any returns upon any accounts or other proceeds, including
insurance proceeds, resulting from the sale or disposition of any of the
foregoing and any documents of title representing any of the above, and
Company’s books relating to any of the foregoing;
 
(iii)           All contract rights, general intangibles, health care insurance
receivables, payment intangibles and commercial tort claims, now owned or
hereafter acquired, including, without limitation, all patents, patent rights
(and applications and registrations therefor), trademarks and service marks (and
applications and registrations therefor), inventions, copyrights, mask works
(and applications and registrations therefor), trade names, trade styles,
software and computer programs, trade secrets, methods, processes, know how,
drawings, specifications, descriptions, and all memoranda, notes, and records
with respect to any research and development, goodwill, license agreements,
franchise agreements, blueprints, drawings, purchase orders, customer lists,
route lists, infringements, claims, computer programs, computer disks, computer
tapes, literature, reports, catalogs, design rights, income tax refunds,
payments of insurance and rights to payment of any kind and whether in tangible
or intangible form or contained on magnetic media readable by machine together
with all such magnetic media;
 
(iv)           All now existing and hereafter arising accounts, contract rights,
royalties, license rights and all other forms of obligations owing to Company
arising out of the sale or lease of goods, the licensing of technology or the
rendering of services by Company (subject, in each case, to the contractual
rights of third parties to require funds received by Company to be expended in a
particular manner), whether or not earned by performance, and any and all credit
insurance, guaranties, and other security therefor, as well as all merchandise
returned to or reclaimed by Company and Company’s books relating to any of the
foregoing;
 
(v)           All documents, cash, deposit accounts, letters of credit, letter
of credit rights, supporting obligations, certificates of deposit, instruments,
chattel paper, electronic chattel paper, tangible chattel paper and investment
property, including, without limitation, all securities, whether certificated or
uncertificated, security entitlements, securities accounts, commodity contracts
and commodity accounts, and all financial assets held in any securities account
or otherwise, wherever located, now owned or hereafter acquired and Company’s
books relating to the foregoing; and
 
(vi)           Any and all claims, rights and interests in any of the above and
all substitutions for, additions and accessions to and replacements, products
and proceeds thereof, including, without limitation, insurance, condemnation,
requisition or similar payments and the proceeds thereof.
 